Case aioe ela Document Filed 04/09/21 Page 1of9 (6, La?
Veto STERS WetrieAC ou(t.
Nivxn Coteure
Planar
Vasey V
DPemocloryc Facy Mack Z uc Kee Ok "9 |
Kanoln Marge Un Dit ci4l a nck Loblaws) Cogeco

arse Nw $ Srey (10 OF 1 a\ cade TLandincidvel Copa w)

OTaCov ukKS |
Las Afigek= Ko\ (Ce De pattem
Bor bonk Pelice Pepactment
T Asomnlat Events.
Pas q\ rR Povells
Tee Fierce
Praia Felt
4 < ARELD
Lig ee
Sx0h & on C o\\-or QVON | |
S “PSN 6¢ C = Ut \ Ca \\foerto,
Sn REGS PARE ee
Cause GR Athen i
ig C. 4D 61985 Consf racy To Deprivedivi\ eh
Bi SiO Y2 & JAB Pep vation Civ] LibetHe 5
RCD Aer - R&C Ec+eating Int] ye ned Cormygt Oro
pep bla Pamages - Damages to make a Oxampld

c

Cee La Feary
Case S21 RPORIR OR Ie CIS PRG Page 2 of 9 Pq 2 off)

“eae Litre: —_—

Lisa Fierrs had beer arguing wicthy he
Plowoah ot) 8¢ Kroynd doavaly Joth~
Tele very Zn. Teed A! Ww its had Oeconay

VN CHES \ (\ heat ea, > he, [Li SO FI LEED Ve belle

a yiched tre Plainit& withat Progews
KAY on o¢ AFCLMC Febraary Zona Va2X\,
che /lrse Fiat g cottacked Hot bank
OF ONGCRS Depart mea muri ple Times, Pla aie
aceas EXACT dates aaa Will efovde

|

a Ae next AMENAR, COM Plait

Tes LON Fie(Co Was ber yy manipulate,
pV as lb oth Sih eS /Plaintit £ abe NSH
66 Freee. She [Teresa Preree coled
Be bank, Gare OEENChmenh a OE
B\EO &88t> ment oo The Plain ith,
Turis 2 essentially a poych held

anrt® of the Sh Cees —

An Key f a ee
2s Senyio iy c Wyeiting @lavnters S Us,
Const dL s+ Amend ran / Frees t eauWy (ight

and Cal Const L3+ Kmendmenty Buran

Palice p ]/ pars merry \ SA ls ¢ complacel

¥ i i wn | -y t t } a Sn a 4
ely iWing Plainitrs ree Se ee chy cio
Liss Rear ee Bite pH PERN RAPER RT RS 0 KS 8
scteounh taleing (ev gh lysaGO (agsin this

15 (uSt an estimate) y

Lisa Freese !s actions ge a foundation
te Rico KeFCaVs® of RMON

© Laintith \3 g (So MAKING Claims BAIN S+
Misa Frere See Faking 43,0607 cut
ok ? Caintdt's baniK & CC oon> while be
was v4 Custody. Reaimtiks ROO Started
aA VEST art rors wir Wie bank, a Ady wi!
provide Lu hee infor mation RS > berong
4 Voi\ad\e- This will Torther Solaity
Play avers § R\C 6 Act claim, | .
On of pound Leora aca 192\ Toi arif
Was Shopping om Raiens 7 Masislia dit
“rn Note We \y wood, U &, 2 un knswn
pee males grabbed the Plaintih
Leem bEwind while he Was SEA Cin
Loe Vogut he Tne 66 ceeded +0 ssa
i WMV Ro\ p's Security WAS pIesen
and Se wt lty wid nothinis, Secor
rn\So &o coi) Camoved Plaintity Ado
rie Kalphs 6 od AMR Seeuy cokysealte

call A
_ Case De sevi02590-EJD D Arment 1 Filed 04/09/21 pace P 2
Dnce The Paint vo Yas Okc > TAY

the two white males Continued There yi.
KSSault, eve of Van took Plointtt’s eV
cell phon & (valved oT KW0O) ane SJamneg
ito Nro the Of ® und Ab ove 5 times.
This was done (Mn of der +6 keep the
Olam rir rom 9ST NG To Facelveck
VASTR QTR M PA® VocUMment V6 +\e

J :
CO VT NRL S to liking Of) O ho rag ment
by mostly Ry Wowerd ox +The Sotanil
re\\ gin ana TLasomnaia Cy E Vents / PaSauale

Rotella Rlaintitt Mas €Ss enMaliy yy UL
lo ey) lo \ O ole \ S1eG 4c 9 1\ Seas ee oy
Hie Elettront Dante Musil scene

by Fas 49 ale Kaila ana the D Cree + Ki ¢
Parry becarse ot the Plainteyy
polthoa\ ONA Ce \oUS loelyets , Plaveel Nas
Heer plo Cked Lenn OS\ NS Face Boolk 3 Times
fet POST \NG VAG AE MUSIC, eS Sent ially dodlethad
nd xO reed do ye R\ber Noy \ye < Acie UCA\ Oh y
Mary W\S PAL af nthe: Iwan nSfagram ComifreslDh.

  
Case 6:21-0v-02590-EID Document 1 Filed o4/os/21 Page sakes, oy
SAadoucks 1S Cyne y TW Rica Aed
COVSE 6X OCH Oy) becoyse mur iple AA RS
Krom ZO\% to AW EO? EC eWy Plo Nar hss
eWher been ovAK cKed ot hod gaice
Caless on Wim +o (emove him Crom the-
Stat bucks,

CDCR o¢ Coli of nea Deparment ox Co (EK ong
VS co pic VRQ (~ £2 \ ve Kod b @uaySe they
e\aced Ahe B Von to X dangerous
Srevtthon, HOHEE withod Assishanee of

Ea Xing Kormeaiase No ust Ng, KS SIST ANCE |
Dl Defendants of & cesponsible tec

Co ASP C19 Lo dvecive the Plone
lis GCap magi and shall be Found

lrg ble ynaer Godes 4 2 USCH AEB and
UD VSCGIASS.

“WB Plaineith hereby demands a speedy

VOY 4-('va.\ ne (owr ok « Disteied

Couly Svbge , Plo nttt ces pectty lly decliies/
retuges to be heard by a magistrate |
Case 5:21-cv-02590-EJD Document1 Filed 04/09/21 Pah Got be
®

Yenve and dvliSdicx i,
a

The Cosy vee 15 Correct herusK
ce tayo HY ok Verendonts do

bY SiNeSS VV Of AVEUNA San $ io no

 

rae,
ee,

¥ Lacon AOA \ VIMO AL b speedy
suey aan and ASK Lol damage for
callous” WAKER +o his cee speech
rights, Wen USM Violen ataok’S Fe
make We Planch Leah of pestine
On\\N% and make, hom atraid To ce Rub
KN eco te se in p) WVae » Plaiatith Talo §
DAMASLS fom-emet ional ASTER SS a nd
phy si Ca Tajuries, he QA\SE Claimg meredas
CAN OL hoe M6 NETOALY loss “9 OAS + a ||
A efendalts exuding KEalphs, Lastly Placatit
ask § TOK Fpred\al& Bama ey Tt Mm Ave AN

RKAM rie,
Case 5:21-cv-02590-EJD Document1 Filed 04/09/21 Page 7 of 9 Py I 9

D\ mrs Ak We BAMaAILS “Af AN

This (5 to maly an etample af Lhe

p oPen cf an PS.

fiesoc lated Cages,

 

‘ — An,
SON Froanci ot O folice Apartment
Co mmibred s\n VAC 4 ee SPQeE|\N
vi olod hd 9 ivin g CSE OR pays yp—
tn Ur Se Disp. Of, case H Yi O§- ,
tf € [5 fox

Proye"

Rlainr} hereby Submits 4SKing
Coc Leavy Te Bmenek this Corp lowy\—
Clave gas Kot Sud gemert (A his,
Favod And Pray 5 the US, Attorney bo
PLict GPLM af Investig atic as wel /

 
 
Case 5:21-cv-02590-EJD Document1 Filed 04/09/21 Page 8 of 9

\ [ A 5 Be WMWoscre 2 ee | (lame: OY y eli ELS
1 - mf posh {

BRP Se mle 7

& seed
& Un - Starts Me

mem
EGR Cen Di chciok of Caliioc
GP Hite. Cer col rae Court
& >

F USO Gelden Gate hues
wage pd rpeeseer |e longs A clang np i | 33. y,
Case 5:21-cv-02590-EJD Document1 Filed 04/09/21 Page 9 of 9
